40 N.Y.2d 826 (1976)
The People of the State of New York ex rel. David Ward, Appellant,
v.
Harold J. Smith, as Superintendent of Attica Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted July 26, 1976.
Decided September 8, 1976.
Motion to dismiss the appeal herein granted and the appeal dismissed, without costs, upon the ground that appellant is not presently available to obey the mandate of the Court of *827 Appeals in the event of an affirmance (see People v Parmaklidis, 38 N.Y.2d 1005).